department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division date number release date uil legend org organization name address address xx date org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court june 20xx certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx you have agreed to this adverse determination our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose your organization is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this ' determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or you can contact the taxpayer_advocate nearest you by calling or writing to internal_revenue_service office of taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ratnirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service n los angeles st ms los angeles ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year petiod ended december 20xx december 20xx legend org organization name xx date director director issue should org’s federal tax exempt status under sec_501 of the internal_revenue_code be revoked for failure to operate exclusively for exempt purposes facts org was founded by director in 20xx in 20xx org applied for federal tax exemption and was subsequently recognized by the irs by the letter dated october 20xx as an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code org was also determined to be a public charity under sec_509 of the internal_revenue_code the purpose of org as stated in its articles of association is to attract individual public contributions of dollar_figure each and to forward all resulting annual income to help support federally sponsored children’s education and health programs around america the board_of directors is composed of director director and a secretary per director well known children charity organizations such as etc receive most of financial supports from the public however there are organizations that are not well known that do not get much support org will solicit and collect public contributions and forward them to children welfare funds that do not receive much support the organization states on its website that it proudly operates on behalf of the three very important and distinct groups of people they are children and families who are in need families and individuals who want the possibility of owning a home but who may not have the ability or means to purchase a place they can call home homeowners who have the desire to use their real_estate as a way to personally help provide direct support a through a responsible reputable and federally recognized charitable_organization b c who are uncomfortable with and or do not wish to use real_estate agents or corporations who have been unsuccessful selling their homes in the real_estate market since its inception in 20xx the organization has not engaged in any activities to achieve its exempt purposes the organization has no assets and receives no support since it came into existence since march 20xx the organization’s planned activity is the homeowner contest per director the homeowner contest is a new way of doing business it has not been done by other non-profit organizations form 886-a rev service_department of the treasury - internal revenue page -1- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx legend org organization name xx date director director the homeowner contest works as follows homeowners who want to sell their house but do not want to deal with real_estate agents or do not get the offers they like or cannot sell their house on the real_estate market or who want to use their house as a way to help the children will request org to hold a contest using their house as a prize each contest participant not the homeowner will donate dollar_figure dollar_figure if paid_by credit card for a chance to win the house the contest participants are informed that the dollar_figure they paid to participate in the contest will be tax deductible as charitable_contribution the numbers of participants and the proceeds from the contest will determine whether or not any charity will receive distributions there are three possible ending scenarios for each contest scenario the proceeds from the contest exceeded the homeowner’s desirable selling_price - once the proceeds from the contest exceeded the seller’s desirable selling_price the seller is obligated to transfer the title to the winner the winner is not randomly drawn instead the participant will have to tell the seller in the eyes of the seller why he or she deserves to win the house director provided the following example to illustrate scenario proceeds from contest less seller’s share of proceeds gross_profit from contest less net profit contributions to a children fund salaries contest expenses scholarship fund - contributions to a children fund - scenario proceeds from the contest equaled the homeowner’s desirable selling_price - if the proceeds from the contest equals to the homeowner’s desirable selling_price the seller will get the entire proceeds from the contest and transfer the title to the selected winner no children funds will receive any money the director will not get his share of salaries expenses from the proceeds proceeds from contest less seller’s share of proceeds gross_profit from contest less contributions to a children fund salaries contest expenses department of the treasury - internal revenue page -2- form 886-a rev service form 886-a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx legend org organization name xx date director director scholarship fund - contributions to a children fund - net profit scenario proceeds from the contest are less than the homeowner’s desirable selling_price - if the proceeds from the contest are less than the homeowner’s desirable selling_price the seller can accept it or elect to have the proceeds donated to a children fund the seller is not obligated to select a winner per director the homeowner contest will benefit three classes of people the homeowners someone who wants a house but cannot afford to buy a house and the children and families in need fund director will be the one selecting which organization is to receive the money the organization that best uses the money will get the money director will rely on the irs’s report to determine which organization allocated the most funding to its programs if there is any money to be distributed to a children’s director intends to put the homeowner contest in to operation within next year he will utilize newswire websites non-profit forums to promote the homeowner contest once the homeowner contest becomes successful director will expand it nationwide and keep it going for years he will also consider expanding the contest into other areas such as real_estate if there are contests per year director will manage the contest on full-time basic and make it his own employment in april 20xx org was offered for sale on ebay the starting bid was dollar_figure period began on april 20xx and ended on april 20xx org was subsequently removed from ebay prior to closing when asked why org was listed on ebay for auction and who offered the organization for sale director answered j don’t know they the director responded ebay they even credited my credit card for the transaction fee they said sorry when asked who the bidding somebody else this stuff happens all the time it might have been when asked if it was the secretary who put the organization on ebay for sale director said no it was not her when asked in what circumstance director found out that the organization was listed on ebay for sale director responded somebody contacted me to find out more information regarding the organization and the sale form 886-a rev service_department of the treasury - internal revenue page -3- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december december 20xx 20xx org legend org organization name xx date director director at the conclusion of the interview director said jt is good if we can find out who put the organization on ebay for sale if not it is okay laws sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the regulations clarifies that an organization is not operated exclusively for exempt purposes if its net earning inures to the benefit of private individual sec_1_501_c_3_-1 of the regulations states an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interest such as designated individuals the creator or his family shareholders or the organization or persons controlled directly or indirectly by such private interests revrul_81_94 1981_1_cb_330 held that an exempt_organization operates to serve the private interest of the designated individual is not operated exclusively for religious or charitable purposes therefore it does not qualify for exemption from federal_income_tax under sec_501 of the code governments position an organization to be qualified as an entity described in sec_501 of the internal_revenue_code or in certain other categories of tax-exempt_organization must be organized and operated so that no part of its net earning inures to the benefit of any private_shareholder_or_individual the essence of the concept is to ensure that a tax-exempt charitable_organization is serving a public interest and not a private interest sec_1_501_c_3_-1 of the regulations made it clear that an organization is not operated exclusively for exempt purposes if its net earning inures to the benefit of private individual org does not operate in accordance with its exempt purposes since its inception the organization has not engaged in any activities to accomplish and further its exempt purposes the form 886-a rev service_department of the treasury - internal revenue page -4- form a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx legend org organization name xx date director director organization has no assets and plans enabling it to conduct activities to further the exempt purposes the children the organization claims the homeowner contest will benefit are not readily identifiable the organization claims that he will help lesser known children welfare funds however the organization’s website only listed the very well-known orgs such as etc the homeowner contests although has not been implemented once carried out will substantially serve the private interests of the persons who are not the object of charity therefore by conducting the homeowner contest the organization substantially serves the private interest of individuals who are not in a charity class violating the basic requirement of sec_501 operated exclusively for religious charitable scientific purposes the evidence indicates that the director intends to carry out the homeowner contest promoting the contest in through newswire non-profit forum etc federal tax exempt status under sec_501 or any other code section is granted to organizations with the intent that these organization will serve the public interest and operate in manner consistent with thé purposes for which exemption was granted federal tax exempt status is not an asset such as stock bond rights or a business that can be transferred bought and sold offer for sale of federal tax exempt status is seeking to substantially enrich the private individual selling the exemption and therefore is not an exempt_purpose therefore org’s federal tax exempt status under sec_501 should be revoked for failure to operated exclusively for exempt purposes as described under such section see laws section above taxpayers position the taxpayer has verbally agreed to the proposed revocation of tax exempt status under sec_501 conclusion org’s federal tax exempt status under sec_501 should be revoked for failure to operate exclusively for charitable religious and scientific purposes the effective date of this revocation will be january 20xx form 886-a rev service_department of the treasury - internal revenue page -5-
